Advisory Action
	This action is in response to Applicant’s claim amendments and arguments submitted 08/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Amendments:
	The claim amendments submitted 08/23/2021 are entered.  Applicant has amended claim 1 to correct mixing singular and multiple form in regards to the polymer, which is in line with the previous claim interpretation.  Applicant has additionally amended instant claims 14 and 15 to be dependent on claim 1, which is in line with the interpretation used in the final office action dated 05/24/2021.  Thus the amended claim language was addressed in the previous office action.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘911 publication does not show a membrane surrounding the gel.  None of the structures referred to in the office action surround the hydrogel disclosed in the ‘911 application.  The office action mischaracterizes [0087] and [0092].  It is the lower housing that is composed of a polymer and the lower housing contains the reservoirs, not the reservoirs being formed of a polymer and surrounding the gel.  [0086] makes clear the reservoirs are composed of the polymer hydrogel material and are regained in the lower housing.  The cathodic reservoir wall [0092] is part of the 
	In response, the ‘911 publication teaches the hydrogel material being placed in the lower housing reservoir which is formed of polymeric material ([0086]-[0087]).  The reservoir is taught to encircle the hydrogel material on the outside and bottom, leaving the top portion exposed for drug release as cited by Applicant in Figures 1 and 5.  The definition of surrounding includes the act of encircling (Dictionary.com, page 1).  Thus wherein the reservoir/hydrogel material is encircled by the housing as is demonstrated in Figures 1 and 5 the limitation of membrane surrounding the gel is met.  The instant specific does not include a definition for “surrounding” thus the broadest reasonable interpretation will be used.  The instant claims do not require fully enclose or fully surrounding the gel on all sides, thus the ‘911 publication meets the instant claim limitations.
	Applicant argues the Office mischaracterizes [0096] the ‘911 publication.  The ‘911 publication discuses rate controlling membrane which is disposed between the drug reservoir and a permeation enhancer reservoir and is used for controlling the release rate of the permeation enhancer from the zone.  It is not relevant to controlling the rate of agents into and out of the device, but is specific to the permeation enhancer within a device.
In response, the ‘911 publication teaches the rate controlling membrane may be fabricated from permeable, semipermeable or microporous materials which are known in the art to control the rate of agents into and out of the delivery device [0096].  He In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues the rejection of claim 15 is improper because it provides no reason to incorporate a polycaprolactone membrane into the device of the ‘911 publication.  The action switches to arguing the ‘336 patent, in spite of being ultimately predicated on the modification of the ’911 publication.  The office has not established a membrane surrounding the gel and thus cannot articulate a reason why the ‘911 publication device should have one made of polycaprolactone.
	In response, Applicant’s arguments regarding the ‘911 publication and a membrane surrounding the gel is taught above.  The ‘336 patent is cited to teach an exterior wall formed at least partly over internal compartments of thermoresponsive composition containing a beneficial agent, wherein the material is taught as microporous (abstract, column 4, lines 35-40, column 5, lines 15-20).  Thus it would have been obvious to use a nonporous membrane over the hydrogel taught by the ‘911 publication because the ‘336 patent teaches that it was known at the time of the 
	Examiner Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613